PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/546,773
Filing Date: 27 Jul 2017
Appellant(s): ALHARIZAH et al.



__________________
William J. Davis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 29 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Menke et al. (US 2010/0221611) in view of Naumann et al. (US 2015/0093575).
Regarding claims 1, 18, and 19, Menke discloses a ceramic binder composition, comprising:
at least one ceramic particle [0023] selected from the group consisting of alumina, alumina oxide hydroxide, SiO2, BaSO4, TiO2, SnO2, CeO2, ZrO2, BaTiO3, Y2O3, B2O3, and combinations thereof [0023]; and
a binder comprising a polymer at least partially crosslinked with a crosslinking agent [0022], wherein the polymer is selected from the group consisting of (a) a copolymer produced from monomers comprising vinylpyrrolidone and dimethylaminopropyl methacrylamide (DMAPMA) and combinations thereof [0021] but is silent to the crosslinking agent comprising a compound comprising at least two epoxide groups or at least one water dispersible multi-epoxy resin.
Naumann teaches a polymer composition which includes copolymers including vinyl pyrrolidone (claim 14) which can include internal cross-linking compositions [0079] such as glycidyl methacrylate (compound comprising at least two epoxide groups) [0082-0085].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include a cross-linking agent such as glycidyl methacrylate with the monomers of Menke to form the reaction product because Naumann recognizes additional cross-linking compositions which KSR, 550 U.S. at 421, 82 USPQ2d at 1397 MPEP 2143.  In regards to the epoxy being water dispersible, a reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  In re Robertson, 49 USPQ2d 1949 (1999).
Regarding claim 22, Menke is silent towards the composition of claim 18, wherein the crosslinking agent is selected from the group consisting of a water dispersible polyamine, a polycarboxylic acid, and combinations thereof.
Naumann teaches a polymer composition which includes copolymers including vinyl pyrrolidone (claim 14) which can include internal cross-linking compositions (Abstract) such as polyamines [0079, 0081-0083].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include a cross-linking agent such as polyamines with the monomers of Menke to form the reaction product because Naumann recognizes additional cross-linking compositions which can be combined with the same monomers to obtain properties for the polymers as desired. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397 MPEP 2143.  In regards to the polyamine being water dispersible, a reference which is silent about a claimed invention's features is is necessarily present in that which is described in the reference.  In re Robertson, 49 USPQ2d 1949 (1999).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Menke et al. in view of Naumann et al. as applied to claim 18 above, and further in view of Tullos et al. (US 2004/0157961).
The teachings of Menke et al. and Naumann et al. as discussed above are herein incorporated.
Regarding claim 25, Menke and Naumann are silent towards the composition of claim 18, further comprising a catalyst selected from the group consisting of imidazole, imidazole derivatives, and combinations thereof.
Tullos teaches for epoxy resin compositions suitable catalysts include imidazoles [0012-0016] to catalyze the reactions.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include a catalyst such as imidazole in the composition of Menke and Naumann because Tullos recognizes that imidazoles are affective catalysts for epoxy containing compositions.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397 MPEP 2143.  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Menke et al. in view of Naumann et al. as applied to claim 1 above, and further in view of Tullos et al. (US 2004/0157961).
The teachings of Menke and Naumann as discussed above are herein incorporated.

Tullos teaches additives which can aid or enhance chemical or physical properties include surfactants such as acetylenic diol and the like [0018].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include a surfactant such as acetylenic diol in the composition of Menke because Tullos recognizes such surfactants can provide aid or enhancement to chemical and physical properties of coating compositions.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397 MPEP 2143.  Tullos does not explicitly teach the structure for the acetylenic diol to be represented by formula I or II, however it has been held that closely related homologs, analogs, and isomers in chemistry creates a prima facie case of obviousness.  In re Dillon 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 513 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).   See MPEP 2144.09. The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (and cases cited therein). Cf. Baird, 16 F.3d at 382-83, 29 USPQ2d at 1552.


(2) Response to Argument
Applicant’s principal arguments are as follows:
(a) The secondary reference of Naumann teaches a crosslinking based on coulombic charges that are not covalently linked bonds and would not give physical properties required for application of a binder with ceramic particles and therefore does not teach how to crosslink the currently claimed vinyl lactam-based copolymers with no motivation to combine, and  
(b) the Tullos reference is directed to curable powder coatings for substrates seeking to aid or enhance the physical properties of a powder coating and does not relate to wetting of the ceramic binder, a ceramic separator coating, or lithium ion batteries and would not be combinable to solve Appellant’s significantly different problem. 

In response to Applicant’s arguments, please consider the following comments:
(a) Applicant is reminded the scope of the claims are neither directed towards any specific properties as argued, towards the formation of a specific end product (e.g. separators), or the crosslinking to be covalently bonded. Applicant appears to argue and suggest that every reference applied within an obviousness rejection is required to recognize the same problem as narrowly argued. As stated with MPEP 21141.01(a), “The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited.” 
The primary reference of Menke clearly establishes monomers which are cross-linking in providing the selectable monomers to form the taught protective layer [0022] which has balanced needs to minimize thickness for ion conduction/minimize weight while also sufficiently thick to provide necessary protection [0024]. Prior art which addresses the pertinent problem of providing agents/monomers which can provide cross-linking of the co-polymer as originally covalent type internal crosslinking [0031-0032].
(b) The scope and limitations of the claims have been met by Menke’s recognition of the respective monomers (vinylpyrrolidone) in a copolymer, in combination with the recognition of a polyamine cross-linking agent by Naumann of a cross-linking composition [0079] such as glycidyl methacrylate [0082-0085] and catalyzing such epoxy containing compositions as recognized by Tullos. It is again emphasized, the relevancy of the prior art is directed towards its composition and recognized benefits as taught within the prior art to modify the compositions and not a specific end use. The limitations of the claims in view of the specification do not limit the type of crosslinking or the agent which provide such crosslinking as argued by Applicant.  It should also be noted, the claims only require a partial cross linking by the crosslinking agent and does not limit only to that agent as argued. As previously stated, argument with regards to a desired resultant property is not required by the scope of the claims, nor does it negate the available prior art to a skilled artisan in what would be obvious to try. It should also be noted the ceramic binder composition is applied as a coating to the separator in the instant application.  The recognition of surfactants by Tullos would be applicable and reasonably apprised to a skilled artisan to consider such teachings especially in view of its use within coatings as recognized by the Applicant. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Kwang Han/Primary Examiner, Art Unit 1727                                                                                                                                                                                                        
Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727  

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.